Citation Nr: 0816838	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-29 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to a left shoulder 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.  

4.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to May 1994, 
and had additional service in the Navy Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas from rating 
decisions dated in November 1996 and March 2005 that denied 
the benefits sought on appeal.   

With regard to the claim of entitlement to service connection 
for a bilateral foot disorder, the record reflects that this 
claim was adjudicated in November 1996 and that in January 
1997, the veteran filed a Notice of Disagreement with that 
decision.  However, the record before the Board does not 
reflect that a Statement of the Case was issued by the RO.  
As such, the November 1996 rating decision is not final and 
the Board has recharacterized the issue as set forth on the 
title page of this decision, rather than whether new and 
material evidence has been submitted regarding the this claim 
for service connection.  

The issues of entitlement to service connection for a right 
hip and bilateral foot disorders are addressed in the REMAND 
portion of the decision below.  


FINDINGS OF FACT

1.  A left shoulder disorder was not manifested during 
service, or for many years following separation from service, 
and any currently diagnosed left shoulder disorder is not 
shown to be causally or etiologically related to service.  

2.  A right shoulder disorder was not manifested during 
service, or for many years following separation from service, 
and any currently diagnosed right shoulder disorder is not 
shown to be causally or etiologically related to service.  .


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated during active service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113,1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  A right shoulder disorder was not incurred in or 
aggravated during active service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113,1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in December 2004, March 2006 and November 
2007.  The RO also provided assistance to the veteran as 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), 
as indicated under the facts and circumstances in this case.   

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal.  

The veteran essentially contends that he has shoulder 
disorders that are related to service and should service 
connected.  Under VA laws and regulations, service connection 
will be granted if it is shown that a veteran has a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for certain 
chronic diseases, such as arthriitis, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, a disability 
which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt 
rule is inapplicable when the evidence preponderates against 
the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


Left Shoulder Disorder

Service medical records indicate that in May 1992, the 
veteran reported shoulder pain after experiencing a muscle 
failure during physical training.  Physical examination was 
unremarkable and following the examination the assessment was 
"No objective findings."Service medical records for the 
remainder of the veteran's service are otherwise silent 
regarding any other difficulty with the veteran's shoulder.  
On separation examination in May 1994, the veteran's upper 
extremities were noted to be normal.  The veteran noted 
swollen or painful joints, however this was noted to be due 
to occasional knee pain treated by physical therapy.  The 
veteran denied a painful or "trick" shoulder or elbow.  

In August 2002, a service physical examination noted in a 
Report of Medical History that the veteran denied a painful 
shoulder and clinical evaluation of the upper extremities was 
normal..  The veteran reported that he had arthritis when he 
got out of the Army.  The examining physician specifically 
stated that the veteran had no current problem with his 
arthritis.  

The veteran was afforded a VA examination regarding his left 
shoulder in December 2005 and the examiner reviewed the 
veteran's claims file.  The VA examiner diagnosed left 
shoulder arthralgia with a recurrent strain and mild 
degenerative joint disease.  It was noted that by the 
veteran's own report, his shoulder pain had resolved, only to 
recur in 2002.  The VA examiner stated that, in his opinion, 
based on the record, there was insufficient evidence to 
render an opinion regarding the etiology of the veteran's 
left shoulder disability without resorting to speculation.  
The examiner noted that the veteran's shoulder disability had 
resolved and for 10 years the veteran did not have shoulder 
pain until approximately 2002.  The examiner noted that the 
veteran's current job involved lifting heavy weight at times 
and pushing heavy objects reportedly by the veteran up to 
1,300 pounds, which, the examiner noted, is likely to cause 
re-injury.  Accordingly, the examiner found that an opinion 
could not be given without resorting to speculation.  The 
examiner's opinion, thus, does not relate the veteran's left 
shoulder condition to his service.  

The Board has also considered an April 2006 evaluation from a 
private physician.  This document discusses the veteran's 
shoulder disability, but does not relate it to the veteran's 
service, other than by the veteran's history.  There is no 
indication from this record that the physician reviewed all 
pertinent records associated with the claims file, 
particularly the veteran's service medical records. The Board 
notes that a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).

The Board does not doubt that the veteran sincerely believes 
his current left shoulder disorder had its inception in 
service.  However, there is no indication that he has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for the veteran's left shoulder disorder, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.  The claim is denied.  

Right Shoulder Disorder

Regarding the veteran's right shoulder, the Board will 
presume that the veteran has a current disability, as the 
veteran was diagnosed with subacromial bursitis and rotator 
cuff tendonitis by a private physician in April 2006.  
However, service medical records are devoid of any evidence 
of complaints, treatment or diagnosis regarding the veteran's 
right shoulder.  As discussed above with regard to the 
veteran's left shoulder, a separation examination did not 
note any shoulder injury or disorder.  There also is no 
diagnosis of arthritis in the veteran's right shoulder within 
one year of separation from service.  

In addition, on an enlistment examination for the Navy 
Reserves in August 2002, the veteran did not note any 
shoulder disability.  The record reflects that the veteran 
sought treatment from VA for his right shoulder disability in 
February 2004.  This is prior to his discharge from the Navy 
Reserves in October 2004.  Notably, throughout his treatment, 
the veteran never attributed his shoulder disability to his 
service in the Navy Reserves.  There is thus no evidence to 
show that the veteran's right shoulder is attributable 
directly to his service in the Navy Reserves.

The veteran primarily contends that his right shoulder 
disability is a result of the left shoulder disability.  
However, since service connection has been denied for his 
left shoulder disorder, it follows that service connection 
cannot be granted for the right shoulder disability as a 
result of the left shoulder disability.

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for the 
veteran's right shoulder condition, including as secondary to 
the veteran's left shoulder, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a right shoulder disorder, to include 
as secondary to a left shoulder disorder, is denied.


REMAND

A preliminary review of the record discloses a need for 
further development in connection with the claims for service 
connection for right hip and bilateral foot disorders.  With 
regard to the veteran's right hip disorder, the veteran 
contends that it is secondary to his service-connected knee 
disability.  In this regard, the veteran has submitted an 
April 2006 statement from a private physician diagnosing him 
with a hip strain and indicating that it is "a possibility" 
that this hip strain is related to his service-connected knee 
problems.  

However, the Board notes that the veteran has not been 
afforded a VA examination in connection with this claim.  
Under the facts and circumstances of this case, the Board is 
of the opinion that the veteran should be afforded a VA 
examination to aid in determining the etiology of any right 
hip disorder that may be present.  

With regard to the veteran's claim for service connection for 
his bilateral foot disorder, the Board notes that on the 
service entrance examination in February 1986, the veteran 
was noted to have pes planus, with no symptoms.  Service 
medical records also reflect that in January 1988, the 
veteran injured his left foot slamming it in a car door.  
Additionally, a private medical record dated in September 
2003, noted that the veteran returned from Navy reserve 
training with pain in his feet and diagnosed the veteran as 
having bilateral plantar fasciitis and hyperpronation.  
Further, following a VA examination performed in December 
2005 the examiner has indicated that it is as likely as not 
that service activities "contributed to his acquired pes 
planus."  

However, the VA examiner provided no rationale for the 
conclusion, which is significant given that the veteran's 
service medical records do not reflect treatment for pes 
planus during service.  And even had service activities 
"contributed" to the veteran's pes planus, there is no 
opinion as to whether, if there was actually an increase in 
severity during service, whether the increase represented a 
chronic worsening of the veteran's preexisting pes planus or 
represented the natural progress of the disability.  As such, 
a need for a further VA examination is indicated.

Furthermore, there is an indication that the veteran's feet 
became symptomatic following Naval Reserve training.  
However, the record does not reflect the type of training 
performed by he veteran, and more specifically, whether it 
was active duty for training or inactive duty training.  As 
such, clarification of the type of Naval Reserve service 
performed by the veteran is necessary.  In addition, the 
veteran should be contacted to determine whether he received 
any treatment for his feet during his Naval Reserve training, 
and if so, those records should be obtained and associated 
with the claims file.  Lastly, given the private medical 
record dated in September 2003, that noted that the veteran 
returned from Navy reserve training with pain in his feet and 
diagnosed the veteran as having bilateral plantar fasciitis 
and hyperpronation, the Board believes that the VA 
examination of the veteran's feet should address whether any 
currently diagnosed bilateral foot disorder is related to the 
veteran's Naval Reserve service.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should verify the type of 
Naval Reserve service performed by the 
veteran, and specifically determine all 
periods of active duty for training and 
inactive duty training.

2.  The RO/AMC should contact the veteran 
to inquire whether he received treatment 
for his feet during any periods of active 
duty for training and/or inactive duty 
training.  If the veteran reports such 
treatment, those records should be 
obtained and associated with the claims 
file.

3.  The veteran should be afforded an 
examination of his right hip to ascertain 
the nature and etiology of any disorders 
which may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
the April 2006 private medical record 
which suggests a "possibility" that the 
right hip strain may be related to the 
service connected knee disability.  
Following the examination and review of 
the records the examiner is requested to 
offer comments and an opinion as to 
whether the veteran has a right hip 
disorder that is related to service or 
causally or etiologically related to his 
service connected knee disabilities.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

4.  The claims file should be referred to 
the examiner who performed the December 
2005 examination of the feet for further 
review and comment, if available.  (If 
that examiner is no longer available, the 
veteran's claims file should be referred 
to another appropriate examiner for 
review and comment.)  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
the private medical record dated in 
September 2003, that noted that the 
veteran returned from Navy reserve 
training with pain in his feet and 
diagnosed the veteran as having bilateral 
plantar fasciitis and hyperpronation.  
Following the review of the records the 
examiner is requested to offer comments 
and an opinion as to whether the 
veteran's preexisting pes planus 
underwent an increase in severity during 
service, and if so, comment on whether 
the increase in severity during service 
represented a chronic worsening of the 
pes planus or the natural progress of the 
disorder.  The examiner should also 
comment as to the date of onset of the 
bilateral plantar fasciitis and 
hyperpronation, and offer an opinion as 
to whether those diagnosed disorders had 
their onset during the veteran's Naval 
Reserve service.  If it is determined 
that the bilateral plantar fasciitis and 
hyperpronation preexisted the veteran's 
Naval Reserve service, please offer 
comments and an opinion as to whether the 
veteran's preexisting plantar fasciitis 
and hyperpronation underwent an increase 
in severity during service, and if so, 
comment on whether the increase in 
severity represented a chronic worsening 
of the disorder or the natural progress 
of the disorder.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

When the development request ed has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


